CLARK, Circuit Judge
(concurring in the result).
I would reach the same result, but by somewhat different reasoning. It seems to me a strained construction of the contract of sale to Pearlstein to hold that it meant a purchase subject to an invalid lien or claim. If that were all, the dispute here would be between the conditional vendor and the purchaser as present owner and beyond bankruptcy jurisdiction. But the sale contract could be held on the evidence to be the product of mutual mistake, and I think it within the equity powers of the bankruptcy court under the circumstances either to set it aside or to treat it as substantially reformed to carry out the parties’ intent — which is the substantial effect of the decision below.